UNITED sTATEs DISTRICT CoURT
FoR THE DISTRICT oF CoLUMBIA APR 2 ft 2018

Clerk, U.S. District & Bankruptcy
Gourts for the Dlstrict ot Co\umt)la

 

 

)

MOHSEN KHOSHMOOD, )
)

Plaintiff, )

)

v. ) Civil Action No. 18-0504 (UNA)

)

LAUCKLAND A. NICHOLAS, )
)

Defendant. )

)

MEMORANDUM OPINION

 

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply With the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon Which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine Whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. l977).

The plaintiff appears to bring this action against the attorney who represented him in a
criminal matter. The complaint discusses legal ethics and the protections offered under the
Fourth and Eighth Amendments to the United States Constitution, but does not articulate a legal
claim against the defendant As drafted, however, the complaint fails to comply with Rule 8(a).
lt fails to set forth a basis for this Court’s jurisdiction or any factual allegations showing that the

plaintiff is entitled to relief.

 
 

The Court will grant plaintiff’ s application to procee ' uperz`s, and will dismiss
the complaint and this civil action without Per ud¢/rder consis nt with this

Memorandum Opinion is issued separately.

 

DATE: or ,
/ §// 3 United States District ridge